Exhibit 10.5

 

FALCON CAPITAL ACQUISITION CORP.
660 Madison Avenue, 12th Floor
New York, NY 10065

 

September 21, 2020

 

Falcon Equity Investors LLC

660 Madison Avenue, 12th Floor

New York, NY 10065

 

Ariliam Group LLC

660 Madison Avenue, 12th Floor

New York, NY 10065

 

Re: Administrative Services Agreement

 

Ladies and Gentlemen:

 

This letter agreement (this “Agreement”) by and among Falcon Capital Acquisition
Corp. (the “Company”), Falcon Equity Investors LLC (the “Sponsor”) and Ariliam
Group LLC, an affiliate of the Sponsor (“Ariliam Group”), dated as of the date
hereof, will confirm our agreement that, commencing on the date the securities
of the Company are first listed on the Nasdaq Capital Market LLC (the “Listing
Date”), pursuant to a Registration Statement on Form S-1 and prospectus filed
with the U.S. Securities and Exchange Commission (the “Registration Statement”)
and continuing until the earlier of the consummation by the Company of an
initial business combination or the Company’s liquidation (in each case as
described in the Registration Statement) (such earlier date hereinafter referred
to as the “Termination Date”):

 

1. Ariliam Group shall make available, or cause to be made available, to the
Company, at 660 Madison Avenue, 12th Floor, New York, NY 10065 (or any successor
location), office space and secretarial and administrative services as may be
reasonably required by the Company. In exchange therefor, the Company shall pay
Ariliam Group $15,000 per month on the Listing Date and continuing monthly
thereafter until the Termination Date; and

 

2. Ariliam Group and the Sponsor each hereby irrevocably waives any and all
right, title, interest, causes of action and claims of any kind as a result of,
or arising out of, this Agreement (each, a “Claim”) in or to, and any and all
right to seek payment of any amounts due to it out of, the trust account
established for the benefit of the public stockholders of the Company and into
which substantially all of the proceeds of the Company’s initial public offering
will be deposited (the “Trust Account”), and hereby irrevocably waives any Claim
it may have in the future as a result of, or arising out of, this Agreement,
which Claim would reduce, encumber or otherwise adversely affect the Trust
Account or any monies or other assets in the Trust Account, and further agrees
not to seek recourse, reimbursement, payment or satisfaction of any Claim
against the Trust Account or any monies or other assets in the Trust Account for
any reason whatsoever.

 

This Agreement constitutes the entire agreement and understanding of the parties
hereto in respect of its subject matter and supersedes all prior understandings,
agreements, or representations by or between the parties hereto, written or
oral, to the extent they relate in any way to the subject matter hereof or the
transactions contemplated hereby.

 

This Agreement may not be amended, modified or waived as to any particular
provision, except by a written instrument executed by the parties hereto.

 

No party hereto may assign either this Agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other party. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee.

 

This Agreement constitutes the entire relationship of the parties hereto, and
any litigation between the parties (whether grounded in contract, tort, statute,
law or equity) shall be governed by, construed in accordance with, and
interpreted pursuant to the laws of the State of New York.

 

[Signature Page Follows]

 

 

 

 

  Very truly yours,       FALCON CAPITAL ACQUISITION CORP.       By: /s/ Saif
Rahman     Name: Saif Rahman     Title: Chief Financial Officer

 

AGREED AND ACCEPTED BY:       FALCON EQUITY INVESTORS LLC       By: Eagle Falcon
JV Co LLC, its managing member       By: /s/ Alan G. Mnuchin     Name: Alan G.
Mnuchin     Title: Managing Member       ARILIAM GROUP LLC       By: /s/ Alan G.
Mnuchin     Name: Alan G. Mnuchin     Title:  

 

 

 

[Signature Page to Administrative Services Agreement]

 

 

 

 

